Citation Nr: 1336287	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1987 to October 1991, with verified service in Southwest Asia from October 1990 to March 1991 and awards including the Southwest Asia Service Medal with 2 Bronze Service Stars and Overseas Service Ribbon.    

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In September 2011, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims file.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran seeks entitlement to service connection for psychiatric disability, which he asserts is due to active service.  He contends that symptoms of PTSD and depression began after his combat experience in Southwest Asia and that he experienced flare-up symptoms after 9/11.  The Veteran indicated that the corroborated in-service combat stressors of a friendly-fire incident and seeing a dead Iraqi soldier were the source of his symptoms.

Service treatment records (STRs) are negative for evidence of any psychiatric disorder.

Lay statements from the Veteran's mother, father, ex-spouse, and aunt discuss how the Veteran's mood became depressed, he exhibited anger and other changes in behavior, had poor sleep patterns, and decreased sociability after discharge from service.  

Records pertaining to the Veteran's treatment at the Boise VA Medical Center (VAMC) show an impression in July 2008 of dysthymia, mild major depressive disorder, and alcohol abuse.  The Veteran continued to receive counseling at the Boise VAMC and VA Twin Falls Idaho Outpatient Clinic through September 2009.

In a June 2009 VA PTSD examination report, the examiner stated that PAI testing was unsatisfactory for diagnostic purposes; an August 2009 addendum states that the information of record was sufficient to determine no diagnosis of PTSD was warranted.  A March 2011 VA PTSD examination report shows that the Veteran was diagnosed with alcohol dependence and major depressive disorder.  The examiner commented that the Veteran "falls just short" of meeting the DSM-IV criteria for a PTSD diagnosis.  The March 2011 VA examiner opined that the Veteran's symptoms, primarily dreams/nightmares, sleep problems, and irritability/anger, are more likely than not etiologically related to depression and alcohol dependency.  

A November 2011 VA examination report states that the Veteran had significant symptoms of "post-traumatic stress" in the past and drank heavily in an attempt to manage those symptoms, which led to diagnoses of alcohol dependence and major depressive disorder.  The November 2011 VA examiner opined that the Veteran's alcohol dependence was more likely than not related to "post-traumatic stress" symptoms, in early full remission, and the Veteran's depression was secondary to alcohol dependence, in full remission. 

The foregoing evidence suggests, but does not establish, that the Veteran had PTSD at some point in time, that he developed alcohol dependence as a result of the PTSD, and that he developed a depressive disorder as a result of the alcohol dependence.  

The Board finds the June 2009, March 2011, and November 2011 VA examination reports inadequate for adjudicative purposes.  None of the reports adequately addresses whether PTSD has been present during the period of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  In addition, the examiners did not specifically address whether the Veteran's depressive disorder manifested during service or is otherwise etiologically related to service.  Although the November 2011 VA examiner opined that depression was secondary to alcohol dependence, no explanation or rationale for the presence, or lack thereof, of an etiological link to service was provided.  Similarly, the November 2011 VA examiner opined that the Veteran's alcohol dependence was more likely than not related to "post-traumatic stress" symptoms, but it is unclear whether the alcohol dependence is secondary to, or aggravated by, an acquired psychiatric disorder.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301(a) (2012) (service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (determining that alcohol abuse may be service connected if the alcohol abuse disability was acquired as secondary to, or as a symptom of, a service-connected disability).  

In light of the cumulative record discussed above, the originating agency should arrange for the Veteran to be afforded an additional VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

As the claims file and Virtual VA file only include VA treatment records from the Boise VAMC dated up to September 2011, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  A January 2009 Boise VAMC treatment note indicates that the Veteran was referred for therapy and July 2011 treatment records indicate that the Veteran was seeing a Vet Center therapist.  The Veteran identified his VA Vet Center therapist, D.A., at his September 2011 hearing.  Therefore, further development to obtain records of the Veteran's therapy is also in order.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records from the Boise VAMC for the time period from September 2011 to the present for any acquired psychiatric disorder.  Also of particular interest are the VA therapy records from the Boise Vet Center for the time period from January 2009 to the present.  

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim (January 2009 to the present).  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.

The examiner should specifically indicate whether there is a 50 percent or better probability that the Veteran has had PTSD at any time during the pendency of the claim.  If the examiner believes that there is a 50 percent or better probability that the Veteran has had PTSD at any time during the pendency of the claim, he or she should identify the elements supporting the diagnosis, to include the stressor(s) responsible for the disorder.  If the examiner is of the opinion that PTSD has not been present during the period of the claim, the examiner should explain why the diagnostic criteria for PTSD have not been met.

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's military service.

If the examiner determines that alcohol dependency or abuse has been present during the period of the claim, the examiner should state whether it was caused or permanently worsened by another psychiatric disorder and if so the examiner should identify that psychiatric disorder.

For the purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

